     Case 8:19-cv-02075-JVS-DFM Document 108 Filed 06/29/21 Page 1 of 2 Page ID #:5962
  Jenifer C. Wallis (State Bar 303343)
  Munck Wilson Mandala, LLP
  1925 Century Park East, Suite 2300
  Los Angeles, CA 90067




                                     UNITED STATES DISTRICT COURT
                                    CENTRAL DISTRICT OF CALIFORNIA
  In re: Out of Network Substance Abuse Disorder Claims                  CASE NUMBER
  Against UnitedHealthcare
                                                                                               8:19-cv-02075-JVS-DFM
                                                          Plaintiff(s)
                           v.
  Click here to enter Defendant(s).                                            ORDER ON APPLICATION OF NON-
                                                                             RESIDENT ATTORNEY TO APPEAR IN A
                                                       Defendant(s).             SPECIFIC CASE PRO HAC VICE
 The Court, having determined whether the required fee has been paid, and having reviewed the Application of
 Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
  Crousillac, Taylor J.                                                            of     Phelps Dunbar LLP
  Applicant’s Name (Last Name, First Name & Middle Initial                                II City Plaza
  225-346-0285                            225-381-9197                                    400 Convention Street, Suite 1100
  Telephone Number                        Fax Number                                      Baton Rouge, LA 70802
  Taylor.crousillac@phelps.com
                              E-Mail Address                                              Firm/Agency Name & Address
 for permission to appear and participate in this case on behalf of
  MultiPlan, Inc.
  Viant, Inc.


  Name(s) of Party(ies) Represent                                 ☐ Plaintiff(s) ☒ Defendant(s) ☐ Other:
 and designating as Local Counsel
  Wallis, Jenifer C.                                                               of     Munck Wilson Mandala LLP
  Designee’s Name (Last Name, First Name & Middle Initial                                 1925 Century Park East, Suite 2500
  303343                          (310) 286-0377                                          Los Angeles, CA 90067
   Designee’s Cal. Bar No.         Telephone Number               Fax Number
  jwallis@munckwilson.com
                              E-Mail Address                                              Firm/Agency Name & Address
 HEREBY ORDERS THAT the Application be:
  ☒GRANTED
  ☐DENIED:             ☐   for failure to pay the required fee.
                       ☐   for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                       ☐   for failure to complete Application:
                       ☐   pursuant to L.R. 83-2.1.3.2: ☐Applicant resides in California; ☐ previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                       ☐   pursuant to L.R. 83-2.1.3.4; Local Counsel: ☐ is not member of Bar of this Court; ☐ does not maintain office
                           District.
                       ☐ because
 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid: ☐ be refunded ☐ not be refunded.

 Dated: June 29, 2021
                                                                                        U.S. District Judge James V Selna
PDG-64
   34073176.1
       Order (05/16)    (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE              Page 1 of 1
     Case 8:19-cv-02075-JVS-DFM Document 108 Filed 06/29/21 Page 2 of 2 Page ID #:5963




PDG-64
   34073176.1
       Order (05/16)   (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE   Page 1 of 1
